Case: 10-60306 Document: 00511443469 Page: 1 Date Filed: 04/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 12, 2011
                                     No. 10-60306
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

CARLOS MURRALLES-MEJIA,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 061 419


Before GARWOOD, PRADO and HAYNES, Circuit Judges.
PER CURIAM:*
       Carlos Murralles-Mejia (Murralles), a Guatemalan citizen, has petitioned
this court for review of the decision of the Board of Immigration Appeals
dismissing his appeal from the decision of the Immigration Judge (IJ) denying
Murralles’s application for withholding of removal.1 This court generally reviews


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
         Murralles also sought relief under the Convention Against Torture (CAT). Murralles
raises no issue with respect to the denial of his request for relief under the CAT; nor does he
dispute the denial of his claim for asylum (no justification was shown for his failure to apply
for asylum for more than four years after arrival in the United States). See Thuri v. Ashcroft,
       Case: 10-60306 Document: 00511443469 Page: 2 Date Filed: 04/12/2011

                                        No. 10-60306

only the BIA’s decision except to the extent that the IJ’s decision influences the
BIA.        Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).              The substantial
evidence standard is applied in reviewing factual findings in immigration
proceedings. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). Under that
standard, “[t]he applicant has the burden of showing that the evidence is so
compelling that no reasonable factfinder could reach a contrary conclusion.” Id.
        Murralles challenges the IJ’s adverse credibility finding, which was based
on his demeanor, inconsistencies in his testimony with respect to the date of his
relocation within Guatemala in response to the alleged persecution, and his
failure to produce evidence to corroborate his testimony. Murralles contends
that the evidence was not materially inconsistent and that there was no evidence
that his testimony was not credible. Murralles contends that his testimony was
detailed and consistent and that he explained his failure to present documentary
evidence corroborating his testimony. Murralles’s argument misapprehends this
court’s standard of review and his burden of proof in the agency proceedings.
        Murralles’s application for relief is governed by the REAL ID Act, which
amended the standards for assessing credibility. See Wang v. Holder, 569 F.3d
531, 537 (5th Cir. 2009). Under the REAL Act, “an applicant’s testimony, alone,
may be sufficient to sustain the burden of proving eligibility for asylum, ‘but only
if the applicant satisfies the trier of fact that [his] testimony is credible, is
persuasive, and refers to specific facts sufficient to demonstrate that the
applicant is a refugee.’” Id. (quoting 8 U.S.C. § 1158(b)(1)(B)(ii)).2 The IJ may
consider the “totality of the circumstances” and “all relevant factors” in making
a credibility determination.           See § 1158(b)(1)(B)(iii) (listing factors).           An
applicant’s credibility is not presumed. Id.


380 F.3d 788, 793 (5th Cir. 2004) (issues not addressed in opening brief are waived).
        2
         In determining whether an alien is entitled to withholding of removal, the trier of fact
“shall make credibility determinations, in the manner described in clauses (ii) and (iii) of
section 1158(b)(1)(B).” 8 U.S.C. § 1231(b)(3)(C).

                                               2
    Case: 10-60306 Document: 00511443469 Page: 3 Date Filed: 04/12/2011

                                  No. 10-60306

      Thus, “‘an IJ may rely on any inconsistency or omission in making an
adverse credibility determination as long as the totality of the circumstances
establishes that an asylum applicant is not credible.’” Wang, 569 F.3d at 538-39
(quoting with approval Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); quote
at 538). This court will defer “‘to an IJ’s credibility determination unless, from
the totality of the circumstances, it is plain that no reasonable fact-finder could
make such an adverse credibility ruling.’” Id. at 538 (quoting Lin, 534 F.3d at
167). In making a credibility finding, the IJ is not required to consider only
inconsistencies, inaccuracies, and falsehoods that “go to the ‘heart’” of an
applicant’s claim, id. at 537 (quoting § 1158(b)(1)(B)(iii)), as details at the
periphery of the applicant’s story “‘may expose a liar.’” Id. at 539 (quoting
Mitondo v. Mukasey, 523 F.3d 784, 789 (7th Cir. 2008)).
      Murralles was required to establish in the agency proceedings that his
testimony was credible, persuasive, and sufficiently specific. See Wang, 569 F.3d
at 537. He failed to do so. The IJ could have overlooked, for reasons stated in
Murralles’s brief, the inconsistencies in Murralles’s statements regarding the
timing of his relocation within Guatemala, but she did not. This court may not
reverse the BIA’s adverse credibility determination unless the evidence was so
compelling that “no reasonable fact-finder” could have failed to find Murralles
credible. Id. at 538-39. Murralles has not satisfied that standard. Contrary to
Murralles’s argument, his testimony was strikingly lacking in detail with regard
to his movements within Guatemala, the activities of the civic committee in
which he participated, and the nature of the malfeasance exposed by the civic
committee, which led to his alleged persecution. Murralles failed to provide any
evidence corroborating his testimony, including his membership in, or the
existence (or any activities) of, the alleged civic committee. Because the adverse
credibility finding was supported by substantial evidence and because Murralles
submitted no additional evidence corroborating his testimony, we have not
considered the BIA’s alternative determination that Murralles failed to carry his

                                        3
    Case: 10-60306 Document: 00511443469 Page: 4 Date Filed: 04/12/2011

                                No. 10-60306

burden with respect to withholding of removal. See Thuri v. Ashcroft, 380 F.3d
788, 790, 792-93 (5th Cir. 2004). The petition for review is DENIED.




                                      4